Title: To James Madison from Charles Pinckney, 10 November 1803
From: Pinckney, Charles
To: Madison, James



Dear Sir
Escurial November 10: 1803
My last letters will have informed You of every thing to the present time—they contained duplicates of m: Cevallos’s last letter & reply on the subject of our claims which shew you how tenaciously this Court retain the opinion that they are not liable in the remotest degree to make compensation for the french condemnations in their ports, nor ought to be expected to arbitrate the same on which subject I have written you so fully & by so many Opportunities that I now wait your Opinions & further directions. This letter I write with a View to inclose you what has lately occurred between this Government & myself on the subject of Quarantine & the admission of our Vessels into Spanish Ports under the Circumstances therein detailed. By Mr Cevallos’s reply You will percieve the regulations he mentions & I hasten to transmit it to you by the route of Lisbon as it may be important to Commerce.
I am to acknowledge the receipt of your Dispatches of the 29th: of July & shall govern myself by them. Hitherto I have not heard from Mr: Monroe but shall certainly do so shortly or see him in Madrid. If I do not see him I shall write you soon again & fully by an Opportunity I expect of an American Gentleman going to Bourdeaux which will avoid the necessity of committing any thing to a Post Office.
Please present me to the President in the most respectful & affectionate manner & believe me always Dear Sir With regard Yours Truly
Charles Pinckney
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6A). RC docketed by Wagner as received 8 Feb. 1804. For enclosures, see n. 2.



   
   See Pinckney to JM, 2 and 30 Aug. and ca. 1 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:260–69, 358–59, 372–73).



   
   The enclosures are copies of Pinckney to Cevallos, 22 Oct. 1803 (2 pp.; filed with Pinckney’s letter to JM of 24 Jan. 1804), and Cevallos to Pinckney, 8 Nov. 1803 (1 p.; in Spanish; docketed by Wagner). In his 22 Oct. letter, Pinckney acknowledged receipt of a 14 Oct. 1803 letter from Cevallos (not found) announcing the reappearance of yellow fever in New York. Pinckney noted the appearance of the disease in Málaga also and suggested that both governments regulate the zeal of their health officials so that commerce would not be injured. He characterized the latest order of the Spanish board of health as too rigid but said he would not press for a repeal; he asked how long the order would be in force and what certificates would facilitate the entry of U.S. vessels. He reminded Cevallos of the losses suffered by U.S. citizens the previous year, when only Yrujo’s certificate of health was deemed sufficient, and suggested that certificates from consuls might be enough. In his 8 Nov. reply, Cevallos said he had requested clarification of the regulations from the president of the board and had been told that ships from U.S. ports other than New York would be admitted with a clean bill of health from a Spanish consul. Vessels from New York carrying a bill of health certifying that the epidemic had ceased and showing no signs of disease among the crew would also be admitted.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:245–46.


